DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 11/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

3.	Claim 15 of the invention is directed to non-statutory subject matter under 35 U.S.C. 101.  
The claim recites the limitation on one or more computer program which is not only limited to medium of a statutory type, is held non-statutory. The broadest reasonable interpretation of a claim drawn to a computer program product claim, in this case is ordinarily interpreted as either a program per se or a combination of a program and a medium.  The claimed “computer program product….” must be physical structure, not a signal, which permits the functionality to be realized with the computer.  The description to this application, reveals a non-transitory or non-volatile storage medium that may be understood as RAM, ROM or other type of physical component which has the computer program stored within at Par.[0011] and [0135] which relate to process generated by the coding method, e.g., ROM, RAM etc., which shall indicate the execution program being stored within. 
In addition, transitory forms of signal transmission through transmission medium such as radio broadcast, electrical signals through a wire, and light pulses through a fiber-optic cable, are embodiments that are not directed to statutory subject matter because those transmissions convey only information encoded in the manner are transitory (In re Nuijten 84 U.S.P.Q.2d 1495).  On the other hand, claim limitation that specifically recites the medium as non-transitory and statutory type (e.g., a computer code program stored in a non-transitory computer-readable storage medium or computer-readable storage memory) while still in accordance to the specification would overcome the deficiency.  Appropriate corrections are required.
Duplicate Claims, Warning
4.	Applicant is advised that should Claim 6 would be found allowable, Claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Specifically, both claims 6 and 11 are substantially identical, both with similarity, the wording being recited in haec verba. The missing word  “prediction” in claim 6 does not change the scope of the claim, by implicitly defining the extended range of the prediction samples directly representing the added prediction directions. 
If the Applicants intended differently, an amendment to claims shall provide such clarification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1- 7, 10-11 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rickard SJOBERG et al., (hereinafter SJOBERG) "Description of SDR and HDR video coding technology proposal” by Ericsson and Nokia", 10. JVETMEETING; 10-4-2018-20-4-2018; SAN DIEGO; (THE JOINT VIDEO EXPLORATION TEAM OF ISO/IECJTC1/SC29/WG11ANDITU-TSG.16).
The applied reference does not have has a common inventor with the instant application. 
Re Claim 1. (Currently Amended) SJOBERG discloses, a method (an intra-prediction method Ch.2.1.8), comprising: 
predicting a video sample belonging to a rectangular block based on at least one sample of a neighboring block lying along a direction based on block shape of the rectangular block, wherein a greater number of prediction directions are available along a longer side of said rectangular block than along a shorter side of said rectangular block (a video sample prediction having rectangular shape referenced to the neighboring pixel blocks, available in horizontal and vertical directions and having a greater number of prediction directions along the longer neighboring side, than the shorter reference side, and where the intra-prediction mode allows for wide-angle prediction extended beyond the 45o in top-right and bottom-left directions, e.g., for non-square blocks, per Ch.2.1.8.1 as depicted in Fig.wi-1 Pg.5); and, 
encoding the rectangular block using intra prediction based on the predicted video sample (encoding the rectangular block in intra-prediction mode based on the predicted i.e., reconstructed samples, per Fig. wi-1 Ch. 2.1.8.1).  
	Re Claim 2. (Currently Amended) This claim represents the encoding apparatus implementing each and every limitation of the  method claim 1, for encoding a video block comprising a memory (SJOBERG; Ch.6.3) and a processing unit for encoding (SJOBERG; an encoding computing platform Ch.6.2), hence it is rejected on the same evidentiary premises mutatis mutandis. 

	Re Claim 3. (Currently Amended) This claim represents the decoding method processing each and every limitation of the method within the prediction loop of the encoder at claim 1, hence it is rejected on the same evidentiary premises mutatis mutandis. 

	Re Claim 4. (Currently Amended) This claim represents the decoding apparatus implementing each and every limitation of the  method claim 2, for decoding a video block comprising a memory (SJOBERG; Ch.6.3) and a processing unit for encoding (SJOBERG; an encoding computing platform Ch.6.2), hence it is rejected on the same evidentiary premises mutatis mutandis. 

Re Claim 5. (Currently Amended) SJOBERG discloses, the method of Claim 1 (the longer neighboring side comprises more prediction samples, see Fig.wi-1).  

Re Claim 6. (Currently Amended) SJOBERG discloses, the method of Claim 1 (prediction directions are extended beyond the 45o top-right to bottom-left directions, Ch.2.1.8.1 Pg.6 Lin.1-9).  

Re Claim 7. (Currently Amended) SJOBERG discloses, the method of Claim 1 (prediction  flags, Ch.2.1.8.1 Pg.6 Lin.22).  

Re Claim 10. (Currently Amended) SJOBERG discloses, the method of Claim 1 (RDO at Ch.2.1.8.1 Pg.6 Lin1-2).  

Re Claim 11. (Currently Amended) SJOBERG discloses, the method of Claim 1 (this claim is rejected per claim 6).  

 	Re Claim 13. (Currently Amended) This claim represents the non-transitory computer readable medium (SJOBERG; memory at Ch.5.3 and 6.3) as part of performing the method of claim 1, hence it is rejected on the same evidentiary premises mutatis mutandis. 

Re Claim 14. (Currently Amended) SJOBERG discloses, a signal comprising video data generated according to the method of 1 (Par.[0034], [0037]).  

Re Claim 15. (Currently Amended) SJOBERG discloses, a computer program product comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of 1 (a computer compiled program code compiled at Ch.6.2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application does not currently name joint inventors. 
6.	Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being obvious over SJOBERG in view of Xianglin Wang et al., (hereinaftrer Wang) (US 2013/0136175).
Re Claim 8. (Currently Amended) SJOBERG discloses, the method of Claim 1 
Wang teaches about, wherein prediction modes are signaled differently based on whether the mode belongs to a most probable mode list (the prediction mode is signaled by a flag, differently for the MPM mode by differently signaling the index for the most probable candidate in intra-mode, Par.[0116]-[0118]). 
The ordinary skilled would have found obvious before the effective filing date of the invention to associate the teachings in Sjoberg where the best intra-prediction candidate is selected from a set of reference samples and combine with the teachings in Wang presenting the advantage of improving the intra-coding efficiency for non-square TU/PUs (Par.[0075] based on the NPM intra-prediction as being applied to the rectangular block shapes at Par.[0117], by which such combination would be predictable within the terms herein claimed. 

Re Claim 9. (Currently Amended) SJOBERG discloses, the method of Claim 1 
Wang teaches about, wherein an index is used to map a prediction mode of the neighboring block to prediction modes of the rectangular block (signaling the index of the mapped neighboring blocks for the rectangular blocks, Par.[0099], [0106], [0119]).
The ordinary skilled would have found obvious before the effective filing date of the invention to associate the teachings in Sjoberg where the best intra-prediction candidate is selected from a set of reference samples and combine with the teachings in Wang presenting the advantage of improving the intra-coding efficiency for non-square TU/PUs (Par.[0075] by signaling the index of the mapped intra-prediction mode directions Par.[0099], hence the combination would have been predictable. 

  Re Claim 12. (Currently Amended) SJOBERG discloses, the apparatus according to  4 
Wang teaches about, at least one of (i) an antenna configured to receive a signal, the signal including the video block (Par.[0036], (ii) a band limiter configured to limit the received signal to a band of frequencies that includes the video block (radio frequency band including filters for band limiting and circuits adapted to the coded video data, Par.[0036],[0041], [0164],[0166]), and (iii) a display configured to display an output (display 32 in Fig.1, Par.[0033]). 
The ordinary skilled would have found obvious before the effective filing date of the invention to associate the teachings in Sjoberg where the best intra-prediction candidate is selected from a set of reference samples and combine with the teachings in Wang teaching about a topical and well understood in the art of the video data transmission over the wireless medium hence the combination would have been predictable. 
 
Conclusion
7.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/